Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 4-5, 15-16 are objected to because of the following informalities: 
	Claim 4, line 2, “ the first portion and the second portion” should be – the first portion and the second portion of the battery pack—
Claim 5, line 2, “ the first portion and the second portion” should be – the first portion and the second portion of the battery pack—
Claim 15, line 2, “ the first portion and the second portion” should be – the first portion and the second portion of the battery pack—
Claim 16, line 2, “ the first portion and the second portion” should be – the first portion and the second portion of the battery pack--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ first connecting member,” “ second connecting member” and “ third connecting member “in claims 2, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597)
With regard to claim 1, Fig. 1 and Fig. 2 of Altmejd teaches about a rechargeable energy storage system comprising:
a battery pack having a negative terminal ( 30, Fig. 1, Fig. 2) , a positive terminal ( 28, Fig. 1, Fig. 2), and a plurality of battery modules ( 20, 22, Fig. 1, Fig. 2)  arranged between the negative terminal ( e.g., 30, Fig. 1, Fig. 2) and the positive terminal (28, Fig.1, Fig. 2);
a backup network (e.g., 24, 26, Fig. 1, Fig. 2) electrically connected between the negative terminal (30, Fig,1, Fig. 2) and the positive terminal( 28, Fig. 1, Fig. 2), the backup network including a first diode ( e.g., 26, Fig. 1, 2) and a second diode ( e.g., 24, Fig. 1, Fig. 2);
a bypass junction ( e.g., junction between 20, 22, Fig. 1, Fig. 2) electrically connecting the battery pack( 20, 22, Fig. 1, Fig. 2)  and the backup network( e.g., 24, 26, Fig. 1, Fig. 2), the bypass junction ( junction between 20, 22, Fig. 1, Fig. 2) being located between a first portion of the battery pack ( 22, Fig. 1, Fig. 2) and a second portion of the battery pack ( e.g., 20, Fig. 1, Fig. 2);
wherein the backup network ( e.g., 24, 26, Fig. 1, Fig. 2) is configured such that a current flow is directed along a first backup pathway ( e.g., 26, junction between 20 and 22 Fig. 1, Fig. 2)   when an open circuit state occurs in the first portion of the battery pack ( e.g., 22, Fig. 1, Fig. 2), the first backup pathway ( e.g., 26, junction between 20 and 22 Fig. 1, Fig. 2)   including the bypass junction ( e.g., junction between 20, 22, Fig. 1, Fig. 2)and the first diode ( e.g., 26, Fig. 1, Fig. 2) ( abstract, In response to a cell failure which causes a cell to open circuit, all battery current is routed through the diode looping element. This means when open circuit happens on 22, the diode and the bypass junction functions as bypass junction, Fig. 1, Fig. 2) ;
wherein the backup network( e.g., 24, 26, Fig. 1, Fig. 2)  is configured such that the current flow is directed along a second backup pathway ( e.g., 24, Fig. 2 and junction between 20 and 22, Fig. 1, Fig. 2) when the open circuit state occurs in the second portion of the battery pack ( e.g., 20, Fig. 1, Fig. 2), the second backup pathway including the bypass junction ( junction between 20 and 22, Fig. 1, Fig. 2) and the second diode ( e.g., 24, Fig. 2); 
	The embodiment of Fig. 1 and Fig. 2 of Altmejd does not teach the backup network enables powering of at least one of a designated load and a designated function during the open circuit state.
	However, Fig. 4 of Altmejd teaches teach the backup network enables powering of at least one of a designated load ( e.g., 50, Fig. 4) and a designated function during the open circuit state (FIG. 4 shows the battery 30 being connected to a load 50. When connected to load 50, a current ID flows through load 50. Since battery cell 46 has been open circuited, this current will flow in a forward direction through looping element 36, col 4, line 10-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 1 and Fig. 2 of Altmejd, to configure the backup network enables powering of at least one of a designated load and a designated function during the open circuit state, as taught by Fig. 4 of Altmejd, in order to  produce electrical energy for use by the load ( col 1, line 25-50)
With regard to claim 2, Altmejd teaches all the limitations of claim 1, and further teaches the backup network includes a first connecting member (e.g., Fig. 1 , Fig. 2, see wire between 24 and 26 Fig. 1, Fig. 2), a second connecting member ( wire between 26 and 30, Fig. 1, Fig. 2) and a third connecting member ( wire between 24 and 28, Fig. 1, Fig. 2), the first diode ( e.g., 26, Fig. 1, Fig. 2) being operatively connected to the second diode ( e.g., 24, Fig. 1, Fig. 2) via the first connecting member( e.g., Fig. 1 see wire between 24 and 26, Fig. 1, Fig. 2);
the first diode ( e.g.,26, Fig. 1, Fig. 2)  is electrically connected with the negative terminal ( e.g., 30, Fig. 1, Fig. 2) via the second connecting member( wire between 26 and 30, Fig. 1, Fig. 2) ; and the second diode ( e.g., 24, Fig. 1, Fig. 2) is electrically connected with the positive terminal( e.g., 28, Fig. 1, Fig. 2)  via the third connecting member ( wire between 24 and 28, Fig. 1, Fig. 2) ( note that the element “ connection member” has been interpreted as “ wires or other conductors of electricity” based on [0018] of applicant’s specification).
With regard to claim 4, Altmejd teaches all the limitations of claim 1, and further teaches  the first portion  ( e.g., 20, Fig. 1, Fig. 2) and the second portion ( e.g., 22, Fig. 1, Fig. 2)  represent a respective half portion of the battery pack ( see Fig. 1, Fig. 2, 20 , 22 are half portion of the battery pack).

5. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Sato (US20020039270A1)
With regard to claim 3, Altmejd teaches all the limitations of claim 2, but not 
the backup network includes a first fuse and a second fuse, the first fuse being located between the first diode and the first connecting member; and the second fuse is located between the second diode and the first connecting member.
	However, Examiner created Fig. 1 of Altmejd with battery cell of Fig. 23 of Sato teaches the backup network includes a first fuse ( e.g., 79_1, Fig. 23) and a second fuse ( e.g., 7_2, Fig. 23), the first fuse ( e.g., 79_1, Fig. 23) being located between the first diode ( e.g., 5_1, Fig. 23)and the first connecting member ( e.g., first connection member, Fig. 23); and the second fuse ( e.g., 7_2, Fig. 23)  is located between the second diode ( 5_2, Fig. 23) and the first connecting member ( e.g., first connection member, Fig. 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to configure the backup network to include a first fuse and a second fuse, the first fuse being located between the first diode and the first connecting member; and the second fuse is located b---etween the second diode and the first connecting member.  as taught by Sato, so that the battery and diode can be more reliably prevented from being degraded or damaged due to overheating ([0161] of Sato).

    PNG
    media_image1.png
    857
    824
    media_image1.png
    Greyscale

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Johnston (US20130163137A1)
With regard to claim 5, Altmejd teaches all the limitations of claim 1, but not 
the first portion and the second portion represent unequal portions of the battery pack.
However, Johnston teaches the first portion and the second portion represent unequal portions of the battery pack ( see Fig. 7, 201-1( bypass diode) connects to 4 power source cells, 120-2 ( bypass diode) connects to two power source cells ( Altmejd teaches that bypass diode are connected to the battery pack) ( Fig. 8, also shows unequal battery in first portion, 115-1 to 115-4, and second portion, 115-7, 115-8 to 115-n)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to configure the first portion and the second portion to represent unequal portions of the battery pack.  as taught by Johnston, in order to connect the bypass diode to suitable amount of battery cell based on its specific voltage limiting value ([0047], and provide more design options based on the numbers of the bypass diode ( limiters) and the numbers of the battery cell/solar cells ([0048])

7. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Miller (WO2017158375A1)
With regard to claim 6, Altmejd teaches all the limitations of claim 1, and further teaches a main circuit (wire between the (40, 32) and 30, Fig. 4) operatively connecting the battery pack ( e.g., 40-46, Fig. 4) to the designated load ( e.g., 50, Fig. 4)
Altmejd does not explicitly teach a first contactor selectively electrically connecting the positive terminal positive terminal to the main circuit; and a second contactor selectively electrically connecting the negative terminal to the main circuit.
However, Miller teaches a first contactor ( e.g., 101, Fig. 4) selectively ( 107 switch make the connection selectively, Fig. 4)electrically connecting the positive terminal ( 110, Fig. 4 see abstract, a positive terminal is electrically connected to a positive end of the battery pack, because 110 is connected to HV+, therefore it is a positive end of the battery) to the main circuit ( wire between 101 and 107, Fig. 4); and a second contactor ( e.g., 102, Fig. 4) selectively ( e.g., 106, Fig. 4)  electrically connecting the negative terminal ( 111, Fig. 4, see abstract, a negative terminal is connected to a negative end of the battery pack, because 111 is connected to HV-, therefore , it is the negative end of the battery) to the main circuit ( wire between 102 and 106, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd , to configure a first contactor to be selectively electrically connecting the positive terminal positive terminal to the main circuit; and a second contactor selectively electrically connecting the negative terminal to the main circuit., as taught by Miller, so that when not in operation, contactors/switches are open to isolate cell pack  from positive terminal  and negative terminal. In that way the risk of someone receiving an electric shock from the terminals, or of the cell pack being drained by residual currents in devices connected between the terminals, is reduced ( page 12, line 20-30 of Miller)

8. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of TASHIRO( JP-2018073693-A)
With regard to claim 7, Altmejd teaches all the limitations of claim 1, but not  
a current sensor configured to detect the current flow through the battery pack, the open circuit state being detected by the current sensor.
However, Tashiro teaches a current sensor configured to detect the current flow through the battery pack, the open circuit state being detected by the current sensor ( page 6 of translation, last 2 para, page 7 of translation, para 1, disconnection determination unit determines a disconnection presence/absence determination based on the current value from the current sensor,  and the disconnection of the battery state is an open circuit state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to configure a current sensor to detect the current flow through the battery pack, the open circuit state being detected by the current sensor, as taught by Tashiro, to provide a disconnection detection system for a battery pack capable of detecting disconnection with higher reliability than before ( page 3 , para 2 of Tashiro)

9. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Kohlberger (US 20140272491 A1 )
With regard to claim 8, Altmejd teaches all the limitations of claim 1, but not 
the open circuit state is caused by a thermal runaway event in at least one of the plurality of battery modules.
However, Kohlberger teaches the open circuit state is caused by a thermal runaway event in at least one of the plurality of battery modules ([0006] thermal runaway of the battery cause the cell opens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to configure the open circuit state to be caused by a thermal runaway event in at least one of the plurality of battery modules, as taught by Kohlberger, to reflect the greatest assumed accident in connection with lithium-ion battery cells [0006] of Kohlberger)

10. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Blatchley ( US20170087957A1) and Mei (CN103855439A)
With regard to claim 9, Altmejd teaches all the limitations of claim 1, but not  a coolant pump adapted to deliver a coolant to the battery pack; a battery chiller adapted to transfer thermal energy away from the battery coolant circuit; and wherein the designated load includes the battery coolant circuit and the battery chiller, the designated function including cooling the battery pack to below a threshold temperature. below a threshold temperature ( see Fig. 6, step 82, battery temperature has to below TPL).
However, Blatchley teaches a battery coolant circuit including a coolant pump ( e.g., 60, Fig. 4) adapted to deliver a coolant to the battery pack ( 40, Fig. 4) ([0026] a chiller pump 60 for pumping chilled coolant to be used in parallel for cooling the rear cabin zone and/or the battery);
a battery chiller (e.g., 55, Fig. 4) adapted to transfer thermal energy away from the battery coolant circuit ([0025] chiller cools the coolant for battery cooling, [0025]); and
the designated function including cooling the battery pack to below a threshold temperature ( see Fig. 6, step 82, battery temperature has to below TPL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to include a battery coolant circuit including a coolant pump adapted to deliver a coolant to the battery pack; a battery chiller adapted to transfer thermal energy away from the battery coolant circuit; and the designated function including cooling the battery pack to below a threshold temperature, as taught by Blatchley in order to use liquid cooling systems to let liquid coolant circulate through a cold plate in contact with the battery cells to remove the heat and efficiently cool the battery [0006]   
In addition, Mei teaches the designed load including the battery coolant circuit and the battery chiller ( see abstract, reduce the energy consumption of battery cooling, improve the usage efficiency of the battery, which means the battery provides power for the battery cooling, while Blatchley teaches the battery coolant circuit and the battery chiller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd and Blatchley  to configure the designated load including the battery coolant circuit and battery chiller, as taught by Mei in order to implement the full  battery powered car ( page 2 of translation, para 5 and para 6) that support all function within the car including the cooling of the battery.   

11. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) in view of Ueki (US20110175573A1)
With regard to claim 10, Altmejd teaches a device comprising 
a rechargeable energy storage system including a battery pack having a negative terminal ( 30, Fig. 1, Fig. 2) , a positive terminal ( 28, Fig. 1, Fig. 2), and a plurality of battery modules ( 20, 22, Fig. 1, Fig. 2)  arranged between the negative terminal ( e.g., 30, Fig. 1, Fig. 2) and the positive terminal (28, Fig.1, Fig. 2);
wherein the rechargeable energy storage system includes a backup network  ( e.g., 24, 26, Fig. 1, Fig. 2) electrically connected between the negative terminal ( 30, Fig,1, Fig. 2) and the positive terminal( 28, Fig. 1, Fig. 2), the backup network including a first diode ( e.g., 26, Fig. 1, 2) and a second diode ( e.g., 24, Fig. 1, Fig. 2);
wherein the rechargeable energy storage system includes a bypass junction ( e.g., junction between 20, 22, Fig. 1, Fig. 2) electrically connecting the battery pack( 20, 22, Fig. 1, Fig. 2)  and the backup network( e.g., 24, 26, Fig. 1, Fig. 2), the bypass junction ( junction between 20, 22, Fig. 1, Fig. 2) being located between a first portion of the battery pack ( 22, Fig. 1, Fig. 2) and a second portion of the battery pack ( e.g., 20, Fig. 1, Fig. 2);
wherein the backup network ( e.g., 24, 26, Fig. 1, Fig. 2) is configured such that a current flow is directed along a first backup pathway ( e.g., 26, junction between 20 and 22 Fig. 1, Fig. 2)   when an open circuit state occurs in the first portion of the battery pack ( e.g., 22, Fig. 1, Fig. 2), the first backup pathway ( e.g., 26, junction between 20 and 22 Fig. 1, Fig. 2)   including the bypass junction ( e.g., junction between 20, 22, Fig. 1, Fig. 2)and the first diode ( e.g., 26, Fig. 1, Fig. 2) ( abstract, In response to a cell failure which causes a cell to open circuit, all battery current is routed through the diode looping element. This means when open circuit happens on 22, the diode and the bypass junction functions as bypass junction, Fig. 1, Fig. 2) ;
wherein the backup network( e.g., 24, 26, Fig. 1, Fig. 2)  is configured such that the current flow is directed along a second backup pathway ( e.g., 24, Fig. 2 and junction between 20 and 22, Fig. 1, Fig. 2) when the open circuit state occurs in the second portion of the battery pack ( e.g., 20, Fig. 1, Fig. 2), the second backup pathway including the bypass junction ( junction between 20 and 22, Fig. 1, Fig. 2) and the second diode ( e.g., 24, Fig. 2); 
	The embodiment of Fig. 1 and Fig. 2 of Altmejd does not teach the backup network enables powering of at least one of a designated load and a designated function during the open circuit state and the device is a vehicle.
	However, Fig. 4 of Altmejd teaches teach the backup network enables powering of at least one of a designated load ( e.g., 50, Fig. 4) and a designated function during the open circuit state (FIG. 4 shows the battery 30 being connected to a load 50. When connected to load 50, a current ID flows through load 50. Since battery cell 46 has been open circuited, this current will flow in a forward direction through looping element 36, col 4, line 10-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 1 and Fig. 2 of Altmejd, to configure the backup network enables powering of at least one of a designated load and a designated function during the open circuit state., as taught by Fig. 4 of Altmejd, in order to  produce electrical energy for use by the load ( col 1, line 25-50)
In addition, Ueki teaches the device is a vehicle with the rechargeable energy storage system ( see Fig. 1, rechargeable energy storage system with battery 2 and diode 6, and [0003] and [0004] the battery in the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, to configure the device to be a vehicle with the rechargeable energy storage system, as taught by Ueki, in order to  control charging and discharging of this type of assembled battery, mounted on a vehicle as a power supply for motor driving ([0004] of Ueki).
With regard to claim 13, the combination of  Altmejd and Ueki teaches all the limitations of claim 10, and Altmejd further teaches  the backup network includes a first connecting member (e.g., Fig. 1 , Fig. 2, see wire between 24 and 26 Fig. 1, Fig. 2), a second connecting member ( wire between 26 and 30, Fig. 1, Fig. 2) and a third connecting member ( wire between 24 and 28, Fig. 1, Fig. 2), the first diode ( e.g., 26, Fig. 1, Fig. 2) being operatively connected to the second diode ( e.g., 24, Fig. 1, Fig. 2) via the first connecting member( e.g., Fig. 1 see wire between 24 and 26, Fig. 1, Fig. 2);
the first diode ( e.g.,26, Fig. 1, Fig. 2)  is electrically connected with the negative terminal ( e.g., 30, Fig. 1, Fig. 2) via the second connecting member( wire between 26 and 30, Fig. 1, Fig. 2) ; and the second diode ( e.g., 24, Fig. 1, Fig. 2) is electrically connected with the positive terminal( e.g., 28, Fig. 1, Fig. 2)  via the third connecting member ( wire between 24 and 28, Fig. 1, Fig. 2) ( note that the element “ connection member” has been interpreted as “ wires or other conductors of electricity” based on [0018] of applicant’s specification).


With regard to claim 15, the combination of Altmejd and Ueki teaches all the limitations of claim 10, and Altmejd further teaches the first portion  ( e.g., 20, Fig. 1, Fig. 2) and the second portion ( e.g., 22, Fig. 1, Fig. 2)  represent a respective half portion of the battery pack ( see Fig. 1, Fig. 2, 20 , 22 are half portion of the battery pack).

12. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)in further view of Blatchley ( US20170087957A1)  and Mei (CN103855439A)
With regard to claim 11, the combination of Altmejd and Ueki teaches all the limitations of claim 10, but not the designated load includes a battery coolant circuit and a battery chiller;
the battery coolant circuit includes a coolant pump adapted to deliver a coolant to the battery pack , the designated function including cooling the battery pack to below a threshold temperature; and the battery chiller is adapted to transfer thermal energy away from the battery coolant circuit.
However, Blatchley teaches the battery coolant circuit includes a coolant pump ( e.g., 60, Fig. 4) adapted to deliver a coolant to the battery pack ( 40, Fig. 4) ([0026] a chiller pump 60 for pumping chilled coolant to be used in parallel for cooling the rear cabin zone and/or the battery), the designated function including cooling the battery pack to below a threshold temperature( see Fig. 6, step 82, battery temperature has to below TPL, otherwise the active cooling mode is activated),  and battery chiller ( e.g., 55, Fig. 4) adapted to transfer thermal energy away from the battery coolant circuit ([0025] chiller cools the coolant for battery cooling, [0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10,  to include a battery coolant circuit including a coolant pump adapted to deliver a coolant to the battery pack; a battery chiller adapted to transfer thermal energy away from the battery coolant circuit; and the designated function including cooling the battery pack to below a threshold temperature, as taught by Blatchley in order to In order to use liquid cooling systems to let liquid coolant circulate through a cold plate in contact with the battery cells to remove the heat and more efficiently cool the battery  [0006]   
In addition, Mei teaches the designed load including the battery coolant circuit and the battery chiller ( see abstract, reduce the energy consumption of battery cooling, improve the usage efficiency of the battery, which means the battery provides power for the battery cooling, while Blatchley teaches the battery coolant circuit and the battery chiller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altmejd, Ueki and Blatchley, to configure the designated load including the battery coolant circuit and battery chiller,  as taught by Mei in order to implement the battery powered car ( page 2 of translation, para 5 and para 6) that support all function within the car including the cooling of the battery.   


13. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)in further view of Dettmann (US20060096266A1)
With regard to claim 12, the combination of Altmejd and Ueki teaches all the limitations of claim 10, but not the designated load is a drive unit including a traction motor; and
the designated function includes providing a limp home mode.
However, Dettmann teaches the designated load is a drive unit including a traction motor ( battery operates the traction motor, [0052]); and the designated function includes providing a limp home mode (if the battery level is at or below a predetermined voltage level, controller 200 places mower 10 in a “limp-home” mode.[0052].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10,   to configure designated load to be a drive unit including a traction motor; and the designated function includes providing a limp home mode,   as taught by Dettmann in order to only operate the tractor motor in an active mode when the battery pack outputs sufficient energy to drive the motor to assure a desired quality of work product and stop the motor in limp home mode when the the battery level is at or below a predetermined voltage level ([0052] of Dettmann).


14. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1) in further view of Sato (US20020039270A1)
With regard to claim 14, the combination of Altmejd and Ueki teaches all the limitations of claim 13, but not the backup network includes a first fuse and a second fuse, the first fuse being located between the first diode and the first connecting member; and
the second fuse is located between the second diode and the first connecting member.
	However, Examiner created Fig. 1 of Altmejd with battery cell of Fig. 23 of Sato teaches the backup network includes a first fuse ( e.g., 79_1, Fig. 23) and a second fuse ( e.g., 7_2, Fig. 23), the first fuse ( e.g., 79_1, Fig. 23) being located between the first diode ( e.g., 5_1, Fig. 23)and the first connecting member ( e.g., first connection member, Fig. 23); and the second fuse ( e.g., 7_2, Fig. 23)  is located between the second diode ( 5_2, Fig. 23) and the first connecting member ( e.g., first connection member, Fig. 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to configure the backup network to include a first fuse and a second fuse, the first fuse being located between the first diode and the first connecting member; and the second fuse is located b---etween the second diode and the first connecting member,  as taught by Sato, so that the battery and diode can be more reliably prevented from being degraded or damaged due to overheating ([0161] of Sato).

15. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)  in further view of Johnston (US20130163137A1)
With regard to claim 16, the combination of Altmejd and Ueki teaches all the limitations of claim 10, but not the first portion and the second portion represent unequal portions of the battery pack.
However, Johnston teaches the first portion and the second portion represent unequal portions of the battery pack ( see Fig. 7, 201-1( bypass diode) connects to 4 power source cells, 120-2 ( bypass diode) connects to two power source cells ( Altmejd teaches that bypass diode are connected to the battery pack) ( Fig. 8, also shows unequal battery in first portion, 115-1 to 115-4, and second portion, 115-7, 115-8 to 115-n)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure the first portion and the second portion to represent unequal portions of the battery pack.  as taught by Johnston, in order to connect the bypass diode to suitable amount of battery cell based on its specific voltage limiting value ([0047], and provide more design options based on the numbers of the bypass diode ( limiters) and the numbers of the battery cell/solar cells ([0048])

16. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)  in further view of Miller (WO2017158375A1)
With regard to claim 17, the combination of Altmejd and Ueki teaches all the limitations of claim 10, and Altmejd further teaches a main circuit (wire between the (40, 32) and 30, Fig. 4) operatively connecting the battery pack ( e.g., 40-46, Fig. 4) to the designated load ( e.g., 50, Fig. 4)
Altmejd does not explicitly teach a first contactor selectively electrically connecting the positive terminal positive terminal to the main circuit; and
a second contactor selectively electrically connecting the negative terminal to the main circuit.
However, Miller teaches a first contactor ( e.g., 101, Fig. 4) selectively ( 107 switch make the connection selectively, Fig. 4)electrically connecting the positive terminal ( 110, Fig. 4 see abstract, a positive terminal is electrically connected to a positive end of the battery pack, because 110 is connected to HV+, therefore it is a positive end of the battery) to the main circuit ( wire between 101 and 107, Fig. 4); and a second contactor ( e.g., 102, Fig. 4) selectively ( e.g., 106, Fig. 4)  electrically connecting the negative terminal ( 111, Fig. 4, see abstract, a negative terminal is connected to a negative end of the battery pack, because 111 is connected to HV-, therefore , it is the negative end of the battery) to the main circuit ( wire between 102 and 106, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 , to configure a first contactor to be selectively electrically connecting the positive terminal positive terminal to the main circuit; and a second contactor selectively electrically connecting the negative terminal to the main circuit., as taught by Miller, so that when not in operation, contactors are open to isolate cell pack  from positive terminal  and negative terminal. In that way the risk of someone receiving an electric shock from the terminals, or of the cell pack  being drained by residual currents in devices connected between the terminals, is reduced ( page 12, line 20-30)

17. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)  in further view of He (CN 209785187 U)
With regard to claim 18, the combination of Altmejd and Ueki teaches all the limitations of claim 10, but not a device controller adapted to interface with the rechargeable energy storage system; and wherein the rechargeable energy storage system includes a control unit adapted to wake up the device controller when the open circuit state occurs.
However, He teaches a device controller ( controller, Fig. 2) adapted to interface with the rechargeable energy storage system ( controller interfaces the battery through the battery detection module, Fig. 2); and wherein the rechargeable energy storage system includes a control unit ( battery detection module, Fig. 2) adapted to wake up the device controller ( controller, Fig. 2) when the open circuit state occurs (when the main battery was disconnected .., , and the controller is awaken up to the battery loss signal/disconnect signal of being sent, page 4 of translation last para and page 5 of translation para 1, note that  when the battery is disconnected, it creates an open circuit state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 10, to configure a device controller to interface with the rechargeable energy storage system; and wherein the rechargeable energy storage system includes a control unit adapted to wake up the device controller when the open circuit state occurs , as taught by He, in order to wake up the device controller to take actions based on the disconnection status of the battery (page 4 of translation last para and page 5 of translation para 1)

18. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Altmejd ( US 4713597) and Ueki (US20110175573A1)  in further view of Kohlberger (US 20140272491 A1 )
With regard to claim 19, the combination of Altmejd and Ueki teaches all the limitations of claim 10, but not the open circuit state is caused by a thermal runaway event in at least one of the plurality of battery modules.
However, Kohlberger teaches the open circuit state is caused by a thermal runaway event in at least one of the plurality of battery modules ([0006] thermal runaway of the battery cause the cell opens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 10, to configure the open circuit state to be caused by a thermal runaway event in at least one of the plurality of battery modules, as taught by Kohlberger, to reflect the greatest assumed accident in connection with lithium-ion battery cells [0006] of Kohlberger)

Conclusion
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 20170114741 A1)  teaches a vehicle control apparatus includes a current sensor that detects a current value of a battery; and a processing device that suppresses initiation of idling stop control in a vehicle non-stop state with a vehicle speed higher than 0, in the case where an abnormal state of the battery is detected based on an output signal of the current sensor in the vehicle non-stop state
Bourikov (US 8378632 B2) teaches about circuit arrangement with multiple batteries and parallel connected battery.
Porras (US20160361990A1) teaches about the vehicle battery cooling system with pump and chiller
Major (US20120225341A1) teaches about battery chiller and pump in a vehicle

Adams (US20090024256A1) teaches about the cool the battery based on temperature.
Weissenborn (US 20130162045 A1) teaches about battery system and method
Rosenbaum (US20080179040A1) teaches the source of heated or cooled air is a battery or electrically operated electric heater or heat pump located within the vehicle.
Becker-Irvin (US 20160308254 A1) teaches about A low energy activation, fault tolerant, battery system includes an electrical storage cell having a positive terminal and a negative terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836